


110 HR 3291 IH: Student and Teacher Safety Act of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3291
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Kirk (for
			 himself, Mr. Davis of Kentucky,
			 Mr. Carney,
			 Mr. Sessions,
			 Mrs. Biggert,
			 Mr. Terry,
			 Mr. Roskam,
			 Mr. Gingrey,
			 Mr. Reichert,
			 Mr. Kuhl of New York,
			 Mr. Gerlach,
			 Mr. Shays,
			 Mr. Shimkus,
			 Mr. Boustany,
			 Mr. Tom Davis of Virginia,
			 Mr. Ferguson,
			 Mr. Gilchrest,
			 Mrs. Miller of Michigan,
			 Mr. Saxton,
			 Mr. Wamp, Mr. McCotter, Mr.
			 Brady of Texas, Mr. Lincoln
			 Diaz-Balart of Florida, Mr. English of
			 Pennsylvania, Mr.
			 Frelinghuysen, Ms. Pryce of
			 Ohio, Mr. Rogers of
			 Michigan, Mr. Tiberi, and
			 Mr. Weller of Illinois) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To protect students and teachers.
	
	
		1.Short titleThis Act may be cited as the
			 Student and Teacher Safety Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)The United States
			 Department of Education’s National Center for Education Statistics reported in
			 the 2005 Indicators of School Crime and Safety that in 2003 17 percent of
			 students in grades 9–12 reported they carried a weapon. Six percent reported
			 having carried a weapon on school grounds.
			(2)The same survey
			 reported that 29 percent of all students in grades 9–12 reported that someone
			 offered, sold, or gave them an illegal drug on school property within the last
			 12 months.
			(3)The United States
			 Constitution’s Fourth Amendment guarantees the right of the people to be
			 secure in their persons, houses, papers, and effects, against unreasonable
			 searches and seizures.
			(4)That while the Supreme Court affirmed the
			 Fourth Amendment’s application to students in public schools in New Jersey vs.
			 TLO (1985), the Court held that searches of students by school officials do not
			 require warrants issued by judges showing probable cause. The Court will
			 ordinarily hold that such a search is permissible if—
				(A)there are
			 reasonable grounds for suspecting the search will reveal evidence that the
			 student violated the law or school rules; and
				(B)the measures used to
			 conduct the search are reasonably related to the search’s objectives, without
			 being excessively intrusive in light of the student’s age, sex, and nature of
			 the offense.
				(5)The Supreme Court
			 held in Board of Education of Independent Sch. Dist. 92 of Pottawatomie County
			 vs. Earls (2002) that random drug testing of students who were participating in
			 extracurricular activities was reasonable and did not violate the Fourth
			 Amendment. The Court stated that such search policies effectively serve the
			 School Districts interest in protecting its students’ health and safety.
			3.Searches based on
			 reasonable suspicion
			(a)In
			 GeneralEach local educational agency shall have in effect
			 throughout the jurisdiction of the agency policies that ensure that a search
			 described in subsection (b) is deemed reasonable and permissible.
			(b)Searches
			 CoveredA search referred to in subsection (a) is a search by a
			 full-time teacher or school official, acting on any reasonable suspicion based
			 on professional experience and judgment, of any minor student on the grounds of
			 any public school, if the search is conducted to ensure that classrooms, school
			 buildings, school property and students remain free from the threat of all
			 weapons, dangerous materials, or illegal narcotics. The measures used to
			 conduct any search must be reasonably related to the search’s objectives,
			 without being excessively intrusive in light of the student’s age, sex, and the
			 nature of the offense.
			4.Encouragement to
			 protect students and teachers
			(a)In
			 GeneralA local educational agency that fails to comply with
			 section 3 shall not, during the period of noncompliance, receive any Safe and
			 Drug Free School funds after fiscal year 2008.
			(b)DefinitionIn
			 this section, the term Safe and Drug Free School funds includes
			 any funds under Part A of Title IV of the Elementary and Secondary Education
			 Act of 1965.
			
